                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                               }       Case No. 3:13-05316
Thomas Newman Knapp,                                 }       Chapter 13
Tina Maire Knapp                                     }       Judge Marian F. Harrison
1054 Mires Rd                                        }
Mount Juliet, TN 37122                               }
Debtors.                                             }
                                                     }
Thomas Newman Knapp,                                 }       Adv. Proc. No. 3:19-ap-90078
Tina Marie Knapp                                     }
                                                     }
       Plaintiffs,                                   }
                                                     }
v.                                                   }
                                                     }
Wells Fargo Bank, N.A.                               }
                                                     }
       Defendant.                                    }



     ORDER GRANTING MOTION TO APPROVE SETTLEMENT AGREEMENT
            BETWEEN DEBTORS AND WELLS FARGO BANK, N.A.


       It appears to the United States Bankruptcy Court for the Middle District of Tennessee that

the Debtors filed a Motion to Approve Settlement between Debtors and Wells Fargo Bank, N.A.

and notice of said motion has been given pursuant to L.B.R. 9013-1 to all parties in interest. It

further appears to the Court that twenty one (21) days have elapsed since the date of service of the

motion and no responses have been forthcoming from any party in interest.

       It is therefore ORDERED as follows:

           1. The Debtors shall be allowed to settle the Adversary Proceeding 3:19-ap-90078 for

               the amount of $3,000.00.



Case 3:19-ap-90078       Doc 16    Filed 10/22/19 Entered 10/22/19 17:11:53             Desc Main
                                   Document     Page 1 of 2
           2. The settlement shall be disbursed as follows:

                  a. $755.00 to the Debtors for reimbursement of their escrow account.

                  b. $2,245.00 to Flexer Law PLLC for work performed in the Adversary

                      Proceeding.

           3. Upon approval of this settlement, counsel shall submit an order dismissing the

              instant adversary with prejudice.



       IT IS SO ORDERED.

       This order was electronically signed and entered as indicated at the top of the first page.




APPROVED FOR ENTRY:

___/s/ Joseph W. Wharton_______
Joseph W. Wharton, BPR #034508
FLEXER LAW PLLC
1900 Church Street, Ste. 400
Nashville, TN 37203
Telephone: (615) 255-2893
Facsimile: (615) 242-8849
E-Mail: cm-ecf@jamesflexerconsumerlaw.com

Counsel for Plaintiffs/Debtors


___/s/ Payton M. Bradford w/ permission (JWW)_
J. Patrick Warfield, BPR #030502
Payton M. Bradford, BPR #035053
BURR & FORMAN, LLP
222 2nd Avenue South, Suite 2000
Nashville, TN 37201
Telephone: (615) 724-3254
Facsimile: (615) 242-8849
E-Mail: cm-ecf@jamesflexerconsumerlaw.com

Counsel for Defendant




Case 3:19-ap-90078      Doc 16      Filed 10/22/19 Entered 10/22/19 17:11:53           Desc Main
                                    Document     Page 2 of 2
